DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 08/22/2022 have been considered for examination. 

With regard to the 103 rejections, Applicant’s arguments filed 08/22/2022 in view of the amendments have been fully considered but are not persuasive for at least reasons set forth below.

On pages 8-12 of the Remarks, Applicant argued: 
both Deenoo and Dinan do not provide channel structures that enable preambles to be transmitted via a PUCCH. Rather, both Deenoo and Dinan provide channel structures that control preambles to be transmitted via a physical random access channel (PRACH), which is distinct from PUCCH. Accordingly, since the alleged combination does not teach or suggest Deenoo's preamble is transmitted via PUCCH, the alleged combination fails to disclose or  suggest at least "transmitting, based on receiving the response and using a spatial filter associated with the candidate beam RS, an uplink control channel signal via the PUCCH," as recited in claim 1.




In response to Applicant’s argument, Examiner respectfully disagrees.
It is noted that in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In order to establish prima facie obviousness under 35 U.S.C. 103, Dinan is merely relied on for curing the alleged deficiency of Deenoo (see, emphasis), a secondary cell configured with a physical uplink control channel (PUCCH) ... transmitting an uplink control channel signal via the PUCCH. It is noted that Deenoo’s preamble is used to control an random access procedure in uplink, the preamble can be considered as an uplink control signal which is analogous to Dinan’s HARQ-ACK in terms of both signals are uplink control signals, so that one of ordinary skilled in the art would look at Dinan’s “HARQ-ACK for PUCCH” to replace the “preamble” with an uplink control channel signal via the PUCCH in the system of Deenoo in order to offload high PUCCH load on a primary cell due to the number of carrier aggregations [¶0129 of Dinan]. 
Thus, Dinan’s teaching for transmitting an uplink control channel signal via the PUCCH should be sufficient to cure the deficiency of Deenoo. it is not required that both Deenoo and Dinan provide, channel structures that enable preambles to be transmitted via a PUCCH in order to establish a prima facie case of obviousness.
	Therefore, Applicant’s arguments above are moot.

On pages 12-13 of the Remarks, Applicant argued: 
	The Office's rationale is improper at least because the rationale mischaracterizes the
statement of Dinan's paragraph [0133] that "[a] PUCCH on an SCell may carry HARO-ACK and
CSI information" with the Office's assertion that "Deenoo's preamble transmission could be
achieved even via the PUCCH as taught by Dinan." See Office Action at 4. Contrary to the
Office's assertion that "Deenoo's preamble transmission could be achieved even via the PUCCH as taught by Dinan," Dinan at paragraph [0191] states "[t]he UE may transmit a preamble 1620 on the SCell with PRACH according to the PDCCH order." (Emphasis added). Plus, the cited of portion of Dinan at paragraph [0133] states "[a] PUCCH on an SCell may carry HARO-ACK and CSI information." See also annotated FIG. 9 of Dinan above, which distinguishes Dinan' s HARQ for PUCCH and preamble for PRACH. (Emphasis added).
The Office also improperly characterizes two distinct features of Deenoo's preamble for
PRACH and Dinan's HARQ-ACK for PUCCH as the same claimed feature of "uplink control
signal." One of ordinary skill in the art would not have equated Deenoo's preamble for PRACH
and Dinan's HARQ-ACK for PUCCH (e.g., Dinan's HARQ-ACK for PUCCH is distinct from
Dinan'spreamblefor PRACH or Deenoo'spreamblefor PRACH). See e.g., Deenoo at [0129]
(stating "multiple preambles transmitted sequentially over a set of RACH transmission
occasions"); Dinan at [0191] (stating "The UE may transmit a preamble 1620 on the SCell with
PRACH according to the PDCCH order"). Furthermore, the distinctions between PUCCH and
(P)RACH are notable at least because Dinan states "no downlink shared channel transport block may be received on DL-SCH until PUCCH is activated and uplink synchronized using RACH." 
Thus, in view of the combined disclosure of Deenoo and Dinan, one of ordinary skill in the art would not have understood how Deenoo' s preamble could be transmitted via PUCCH using the alleged Deenoo-Dinan system. Here, since the Office does not consider at least the portions of Deenoo and Dinan discussed above in setting forth the rejection of claim 1, the rejection is improper. See MPEP 2141.02(VI). Accordingly, the Office has failed to show how the alleged combination teaches at least "transmitting, based on receiving the response and using a spatial filter associated with the candidate beam RS, an uplink control
channel signal via the PUCCH," as recited in claim 1
In response to Applicant’s argument, Examiner respectfully disagrees.
More particularly, regarding Applicant’s argument “[t]he Office also improperly characterizes two distinct features of Deenoo's preamble for PRACH and Dinan's HARQ-ACK for PUCCH as the same claimed feature of "uplink control signal." One of ordinary skill in the art would not have equated Deenoo's preamble for PRACH and Dinan's HARQ-ACK for PUCCH (e.g., Dinan's HARQ-ACK for PUCCH is distinct from Dinan's preamble for PRACH or Deenoo's preamble for PRACH).”, the examiner respectfully disagrees. The distinctions between Deenoo’s “preamble for PRACH” and Dinan’s “HARQ-ACK for PUCCH” are not notable. It is at least because Deenoo’s preamble and Dinan’s HARQ-ACK are analogous to each other in terms of they are uplink control signals as discussed above. Thus, it is clear that one of ordinary skilled in the art would look at Dinan’s “HARQ-ACK for PUCCH” to replace the “preamble” with an uplink control channel signal via the PUCCH in the system of Deenoo in order to offload high PUCCH load on a primary cell due to the number of carrier aggregations [¶0129 of Dinan], and the rational given in the outstanding Office Action is proper.   
	Therefore, Applicant’s arguments above are moot.

On pages 14-15 of the Remarks, Applicant argued: 
Deenoo's Scell beam failure indication response (PDCCH order) 720/820/914 includes DL QCL Reference, which is a spatial relation for transmission of Deenoo's random access preamble in steps 724/824/916. Accordingly, the alleged combination fails to disclose or suggest at least "wherein the response lacks an indication of a spatial relation for transmission of the uplink control channel signal via the PUCCH," as recited in claim 21 or claim 22.
In response to Applicant’s argument, Examiner respectfully disagrees.
First, regarding Applicant’s argument “Deenoo's Scell beam failure indication response (PDCCH order) 720/820/914 includes DL QCL Reference”, Deenoo states,
The WTRU 704 may be configured to initiate beam recovery on the Scell 710 when the WTRU 704 receives a PDCCH order 720 from the gNB 706 on the SpCell 708. The PDCCH order 720 from the SpCell 708 may include an Scell index and/or a DL QCL reference (e.g., SSB index and/or CSI-RS resource index) associated with the Scell 710 (see, ¶0232);
The WTRU 804 may be configured to initiate beam recovery on the Scell 810 when the WTRU 804 receives a PDCCH order 820 from the gNB 806 on the SpCell 808. The PDCCH order 820 from the SpCell 808 may include an Scell index and/or a DL QCL reference (e.g., SSB index and/or CSI-RS resource index) associated with the Scell 810 (see, ¶0238); and 
The WTRU 901 may be configured to initiate beam recovery on the Scell 904 when the WTRU 901 receives an Scell beam failure indication response 914 (e.g., a PDCCH order with Scell index, BGWP, and/or DL QCL reference associated with the Scell 904) from the gNB 902 on the SpCell 903. (see, ¶0251)
It is clearly seen from the above-cited portions of Deenoo that the PDCCH order does not necessarily includes DL QCL reference because the DL QCL reference is an optional feature. In other words, element(s) included in the PDCCH order 720/820 would vary: only “an SCell index”, only “a DL QCL reference”, or both of the Scell index and the DL QCL reference. In a case where the PDCCH order only includes “an SCell index, the PDCCH order would not include the DL QCL reference.
	Second, even assuming, arguendo, that the PDCCH order include the DL QCL reference, the examiner notes that the DL QCL merely indicates relationships regarding DL reference signals such as SSB index and CSI-RS, but does not indicate any spatial relation for transmission for uplink control channel signal via the PUCCH. 
	Therefore, Applicant’s arguments above are moot.

On page 14 of the Remarks, Applicant argued: 
For at least these reasons, claim 1 is allowable over Deenoo and Dinan. Each of claims 8 and 14, while different from claim 1, recites features similar to those discussed above with respect to claim 1, and is allowable for at least similar reasons 
In response to Applicant’s argument, Examiner respectfully disagrees.
Since claims 8 and 14 each recites similar features to claim 1 without further patentable features, claims 8 and 14 are unpatentable in view of the same reasons set forth above regarding claim 1.  

On page 14 of the Remarks, Applicant argued: 
Each of dependent claims 2-6, 9-11, 13, 15-19, and 21-23 depends from claims 1, 8, or 14 and is also allowable for at least similar reasons and further in view of the additional features recited therein. 
In response to Applicant’s argument, Examiner respectfully disagrees.
Since independent claims 1, 8 and 14 are unpatentable over the cited references of record as set forth above, patentability of other dependent claims should be determined based on the claimed limitations recited thereon, rather than their respective independent claims. The dependent claims are also unpatentable in view of the cited references of record, as set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

Claims 24-26 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 24 recites "... determining, based on a reception time of the response, a transmission time of the uplink control channel signal” (lines 2-3), which however, does not appear to be described within the Specification. Moreover, Applicant does not specifically point out the support for the limitation. 
In regard to the above claimed limitation, Applicant’s Specification describes at best:
FIG. 6 shows an example transmission time and reception time, as well as an example frame structure, for a carrier. A multicarrier OFDM communication system may include one or more carriers, for example, ranging from 1 to 32 carriers (such as for carrier aggregation) or ranging from 1 to 64 carriers (such as for dual connectivity). Different radio frame structures may be supported (e.g., for FDD and/or for TDD duplex mechanisms). FIG. 6 shows an example frame timing. Downlink and uplink transmissions may be organized into radio frames 601. Radio frame duration may be 10 milliseconds (ms). (see, ¶0107 and FIG. 6).

However, nowhere do the specification including the above cited portions describes (see, emphasis), “determining, based on a reception time of the response, a transmission time of the uplink control channel signal”, as recited in claim 24.
Claims 25 and 26 are rejected at least based on a similar rational applied to claim 24.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
  
1, 3-4, 14, 16-1, 21-22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al (US Publication No. 2020/0374960) in view of Dinan et al (US Publication No. 2016/0270112).

Regarding claim 1, Deenoo teaches, a method [FIGS. 7-9, a method for Scell beam failure indication and recovery] comprising: 
determining, by a wireless device [FIGS. 7-9, by WTRU], a beam failure associated with 
a secondary cell [FIGS. 7-9; ¶0229-0235 and 0250, (the WTRU) detects a Scell beam failure 712/812/908 on serving beam used for communication with gNB on Scell] (i.e., associated with a secondary cell)]; 
transmitting an uplink signal associated with beam failure recovery (BFR) for the secondary cell [FIGS. 7-9; ¶0229-0236 and 0251, (the WTRU) transmits Scell beam failure indication 718/818/912 (i.e., uplink signal) associated with beam failure recovery for the Scell], wherein the uplink signal indicates a candidate beam reference signal (RS) associated with the secondary cell [FIGS. 7-9; ¶0229-0235 and 0251, the Scell beam failure indication 718/818/912 (i.e., uplink signal) indicates a beam failure indication: using a MAC CE (further see, ¶0235); note that in ¶0235, the MAC CE include an identity of a selected candidate beam indicated using an index from a preconfigured list of candidate beam RSs or an identity of CSI-RS resource identity itself (e.g., candidate beam RS); or DL QCL reference (i.e., candidate beam RS) identifying the selected candidate Scell beam (see ¶0251)]; 
receiving a response to the uplink signal [FIGS. 7-9; ¶0229-0235 and 0251, (the WTRU) receives Scell beam failure indication response 720/820/914 (i.e., response) to the Scell beam failure indication 718/818/912 (i.e., uplink signal)]; and 
transmitting, based on receiving the response [FIGS. 7-9; ¶0229-0235 and 0251-0252, FIGS. 7-9; ¶0229-0235 and 0251-0252, based on the response 720/820/914; note that the WTRU 804 initiates a random access procedure/sending a random access preamble 824 using the UL beam 802 determined based on the Scell 810 DL QCL reference indicated in the PDCCH order 820] and using a spatial filter associated with the candidate beam RS [FIGS. 7-9; ¶0229-0235 and 0251-0252, using beam characteristics (i.e., spatial filter; note that the claimed spatial filter is considered as specific shape/direction/power of a beam) on/associated with the selected/candidate beam which is also associated with the CSI-RS/candidate beam RS or the DL QCL QCL reference], an uplink control signal [FIGS. 7-9; ¶0231 and 0251-0252, (the WTRU) transmits preamble 724/824/916 (i.e., uplink control signal].  
Although Deenoo teaches, “determining ... a beam failure associated with a secondary cell ... transmitting ... using a spatial filter associated with the candidate beam RS an uplink control signal” as set forth above, Deenoo does not explicitly teach (see, emphasis), a secondary cell configured with a physical uplink control channel (PUCCH) ... transmitting an uplink control channel signal via the PUCCH.  
	However, Dinan teaches, a secondary cell configured with a physical uplink control channel (PUCCH) ... transmitting an uplink control channel signal via the PUCCH [¶0129-0133, a secondary cell (Scell) is configured with PUCCH and HARQ-ACK/CSI information (i.e., uplink control channel signal) are carried/transmitted via the PUCCH].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the secondary cell and the uplink control channel taught by Deenoo to be “configured with a physical uplink control channel (PUCCH)” and transmitted “via the PUCCH”, as taught by Dinan, because it would provide the system of Deenoo with the enhanced capability of offloading high PUCCH load on a primary cell due to the number of carrier aggregations [¶0129 of Dinan].

Regarding claim 3, Deenoo teaches, wherein the transmitting the uplink signal comprises transmitting, via a cell different from the secondary cell, a medium access control (MAC) control element (CE) [FIGS. 7-9; ¶0251, (the WTRU) transmits, via a SpCell different from the Scell (i.e., secondary cell), the Scell beam failure indication 718/818/912 (i.e., uplink signal) using a MAC CE; note that the SpCell refers to PCell of the MCG or the primary Scell of the SCG].  

Regarding claim 4, Deenoo teaches, 
transmitting, prior to transmitting the uplink signal, a scheduling request [FIGS. 7-9; ¶0235-0237, (the WTRU) acquires an UL grant using a scheduling request (SR) to transmit a MAC CE indicating Scell beam failure (i.e., uplink signal); note that transmission of the SR is made prior to transmission of the MAC CE indicating Scell beam failure]; and 
receiving, based on the scheduling request, an uplink grant [FIGS. 7-9; ¶0235, (the WTRU) acquires, using the scheduling request, the UL grant], wherein the transmitting the uplink signal comprises transmitting, based on the uplink grant, a medium access control (MAC) control element (CE) [FIGS. 7-9; ¶0235, (the WTRU) transmits, based on the acquired UL grant, the MAC CE indicating Scell beam failure].  

Regarding claim 14, claim 14 is merely different from claim 1 in that it recites claimed features from the perspective of a base station, but recites similar features to claim 1 without adding further patentable feature.  Therefore, claim 14 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 16, claim 16 is rejected at least based on a similar rational applied to claim 3.

Regarding claim 17, claim 17 is rejected at least based on a similar rational applied to claim 4.


Regarding claim 21, Deenoo in view of Dinan teaches all the limitations of claim 14 as set forth above, and Deenoo further teaches, the response lacks an indication of a spatial relation for transmissions of the uplink signal [FIGS. 7-9; ¶0229-0235 and 0251, note that the Scell beam failure indication response 720/820/914 (i.e., response) to the Scell beam failure indication 718/818/912 (i.e., uplink signal) does not include/lacks an spatial relation for transmission of the random access preamble].

Regarding claim 22, claim 22 is rejected at least based on a similar rational applied to claim 21.

Regarding claim 24, Deenoo in view of Dinan teaches all the limitations of claim 1 as set forth above, and Deenoo further teaches, determining, based on a reception time of the response, a transmission time of the uplink control channel signal [FIGS. 7-9; ¶0229-0235 and 0251, (the WTRU) receives Scell beam failure indication response 720/820/914 (i.e., response) and sends a random access preamble (i.e., uplink control signal) based on the response; thus, it is implied that a transmission time of the random access preamble is dependent on a reception time of the response and thus, the transmission time of the random access preamble is determined according to the reception of the response because the random access preamble will not be sent without receiving the response].    

Regarding claim 26, claim 26 is rejected at least based on a similar rational applied to claim 24.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al (US Publication No. 2020/0374960) in view of Dinan et al (US Publication No. 2016/0270112) and further in view of Huang et al (US Publication No. 2019/0320469). Note that Huang claims priority of US Provisional Application No. 62/657,399 filed on 04/19/2018, thus Huang is qualified as a prior art under 102(a)(2) for the instant application with the effective filing date 02/08/2019. 

Regarding claim 2, although Deenoo in view of Dinan teaches, “transmitting an uplink control signal via the PUCCH” and “the spatial filter associated with the candidate beam RS” as set forth above in claim 1, Deenoo in view of Dinan does not explicitly teach (see, emphasis), 
receiving, after transmitting the uplink signal ..., at least one indication of a spatial relation associated with at least one second uplink control channel transmission; and 
transmitting, based on a second spatial filter associated with the spatial relation, a second signal, wherein the second spatial filter is different from the spatial filter associated with the candidate beam RS.  
However, Huang teaches, receiving, after transmitting an uplink signal via an uplink channel, at least one indication of a spatial relation associated with at least one second uplink control channel transmission [FIG. 7; ¶0316-0317, (UE) receives, after a response 725 (i.e., after transmitting a signal via an uplink chancel; note that the response 725 occurs after a signal transmission via UL channel 720), a second reconfiguration (i.e., at least one indication of a spatial relation; note that the UE transmits PUSCH via using a spatial filter (i.e., spatial relation) determined based on a SRI value indicated by the second reconfiguration) for PUSCH (i.e., associated with at least one uplink control channel transmission)] (US Prov. App. 62/657,399; page 88); and 
transmitting, based on a second spatial filter associated with the spatial relation, a second signal [FIG. 7; ¶0316-0317, (the UE) transmits, based on the second reconfiguration associated with the spatial relation, PUSCH on a third occasion 735 (i.e., second signal] (US Prov. App. 62/657,399; page 88), wherein the second spatial filter is different from a spatial filter associated with the at least one of the candidate beam [FIG. 7; ¶0316-0317, the spatial filter determined based on the second reconfiguration is different from a spatial filter determined based on the first reconfiguration; further see, ¶0346, (the UE) transmits a second PUSCH determined in the first reconfiguration using the same spatial filter until the UE receive the second reconfiguration, thus the spatial filter determined based on the second reconfiguration can be different from the spatial filter determined based on the first reconfiguration)] (US Prov. App. 62/657,399; pages 88-90).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify “transmitting the uplink control signal” in the method of Deenoo in view of Dinan so that after transmitting the uplink control signal as taught by Deenoo “receiving ... at least one indication of a spatial relation associated with at least one second uplink control channel transmission; and transmitting, based on a second spatial filter associated with the spatial relation, a second signal spatial filter is different from the spatial filter associated with the candidate beam RS” are included as taught by Huang, because it would provide the system Deenoo in view of Dinan with the enhanced capability of adaptively controlling a spatial filter used for transmitting a signal during a beam failure recovery [FIG. 7; ¶0316-0317 of Huang] (US Prov. App. 62/657,399; pages 88-90).

Regarding claim 15, claim 15 is rejected at least based on a similar rational applied to claim 2.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al (US Publication No. 2020/0374960) in view of Dinan et al (US Publication No. 2016/0270112) and further in view of “3GPP TSG RAN WG1 Meeting #94bis, Chengdu, China, October 8th-12th, 2018 (R1-1810480) (hereinafter, “3GPP1”). Note that 3GPP1 was cited by Applicant in the IDS received on 06/23/2020.

Regarding claim 5, Deenoo in view Dinan teaches, all the limitations of claim 1 as set forth above, and Deenoo further teaches, the receiving the response comprises receiving, during a first symbol, the response [FIGS. 7-9; ¶0229-0235 and 0251, (the WTRU) receives Scell beam failure indication response 914 (i.e., response) to the Scell beam failure indication 718/818/912 (i.e., uplink signal); note that in a wireless communication system such as LTE, LTE-A or NR disclosed in Deenoo, every message including the Scell beam failure indication response is transmitted and received, during at least one OFDM symbol (further see, ¶0060 and 0090)], wherein the receiving the response completes the BFR for the secondary cell [FIGS. 7-9; ¶0229-0235 and 0251, note that the receiving the response is a part of signals for the BFR and thus can be used to complete the BFR].
Although Deenoo in view of Dinan teaches, “transmitting the uplink control channel signal via the PUCCH” as set forth above in claim 1 and “the receiving the response comprises receiving, during a first symbol, the response” as set forth above, Deenoo in view of Dinan does not explicitly teach (see, emphasis), transmitting, after a quantity of symbols following the first symbol the signal via the uplink control channel.
However, the features, “transmitting, after a quantity of symbols following the first symbol the signal via the uplink control channel” are well known/established in the telecommunication art as recited in 3GPP standard, i.e., 3GPP1.
In particular, 3GPP1 teaches, 
transmitting, after a quantity of symbols following the first symbol, the signal via the uplink control channel [see, section 2, pages 1-2, transmitting, after K symbols following a symbol where BFR response is received (i.e., first symbol), PUCCH transmissions].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide well-established standard of providing the above-mentioned features as taught by 3GPP1 in the system of Deenoo in view of Dinan, so that it would provide interoperability and compatibility between telecommunication equipment vendors and service providers, thereby providing users with easier and faster seamless transition regardless where the users are located in the country/world.

Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 5.

Claims 6, 8, 11-13, 19, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al (US Publication No. 2020/0374960) in view of Dinan et al (US Publication No. 2016/0270112) and further in view of Islam et al (US Publication No. 2018/0138962).

Regarding claim 6, Deenoo in view of Dinan teaches, “the spatial filter is associated with the candidate beam RS” and “the spatial filter ... is used for transmission of the uplink control channel signal via the PUCCH” as set forth above, and Deenoo further teaches,
wherein the spatial filter is associated with a transmit beam [FIGS. 7-9; ¶0229-0238 and 0251-0252, the beam characteristics (i.e., spatial filter; note that the claimed spatial filter is considered as specific shape/direction/power of a beam) of a beam (e.g., 702/802 of FIGS. 7-8) is associated with a transmit beam 702/802 used for the preamble 724/824/916; note that the same beam as the candidate beam 702/802 is used for transmitting the preamble 724/824 (see, FIGS. 7-9)].
Although Deenoo in view of Dinan teaches, “the spatial filter is associated with the candidate beam RS”, Deenoo in view of Dinan does not explicitly teach (see, emphasis), the spatial filter (associated with the candidate beam) is ... used for reception of the RS.
However, Islam teaches, the spatial filter (associated with the candidate beam) is ... used for reception of the RS [FIGS. 5A-5F; ¶0086-0087, the same beam (e.g., beam 525) (i.e., spatial filter; note that transmitting a signal using the same beam is considered as transmitting the signal using the same beam characteristics (i.e., spatial filter)) identified as a best candidate beam is used for receiving one (beam 525) of candidate beam RSs 521, 523, 525 and 527].
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spatial filte,r taught by Deenoo in view of Dinan to be used for reception of the RS as taught by Islam, because it would provide the system with the enhanced capability of effectively training a user equipment new candidate beam for beam failure recovery [FIGS. 5A-5F; ¶0008 of Islam].

Regarding claim 8, Deenoo teaches, a method [FIGS. 7-9, a method for Scell beam failure indication and recovery] comprising: 
determining, by a wireless device [FIGS. 7-9, by WTRU], a beam failure associated with 
a secondary cell [FIGS. 7-9; ¶0229-0235 and 0250, (the WTRU) detects a Scell beam failure  712/812/908 on serving beam used for communication with gNB on Scell] (i.e., associated with a secondary cell)]; 
transmitting a medium access control (MAC) packet associated with beam failure recovery (BFR) for the secondary cell [FIGS. 7-9; ¶0229-0236 and 0251, (the WTRU) transmits Scell beam failure indication 718/818/912 (i.e., uplink signal) associated with beam failure recovery for the Scell using a MAC CE (i.e., MAC packet)], wherein the MAC packet indicates a candidate beam reference signal (RS) of one or more candidate beam reference signals (RSs) [¶0235, the MAC CE includes an identity of the candidate beam which is in the form of CSI-RS resource identity (i.e., candidate beam RS) or logical bitmap mapping to the CSI-RS resource identity; note that there are preconfigured list of candidate beam RSs (i.e., one or more candidate beam RSs), one index which is selected to indicate the identity of the candidate beam]; 
receiving a response to the MAC packet [FIGS. 7-9; ¶0229-0235 and 0251, (the WTRU) receives Scell beam failure indication response 720/820/914 (i.e., response) to the Scell beam failure indication 718/818/912 (i.e., uplink signal)]; and 
transmitting, based on receiving the response [FIGS. 7-9; ¶0229-0235 and 0251-0252, based on the response 720/820/914; note that the WTRU 804 initiates a random access procedure/sending a random access preamble 824 using the UL beam 802 determined based on the Scell 810 DL QCL reference indicated in the PDCCH order 820] and using a spatial filter associated with candidate beam RS [FIGS. 7-9; ¶0229-0235 and 0251-0252, beam characteristics (i.e., spatial filter; note that the claimed spatial filter is considered as specific shape/direction/power of a beam) on/associated with the selected/candidate beam which is also associated with the CSI-RS/candidate beam RS or the DL QCL QCL reference], an uplink control signal  [FIGS. 7-9; ¶0231 and 0251-0252, (the WTRU) transmits preamble 724/824/916 (i.e., an uplink control signal)].  
Although Deenoo teaches, “determining ... a beam failure associated with a secondary cell ... transmitting ... using a spatial filter associated with the candidate beam RS an uplink control signal” as set forth above, Deenoo does not explicitly teach (see, emphasis), a secondary cell configured with a physical uplink control channel (PUCCH) ... transmitting an uplink control channel signal via the PUCCH.  
However, Dinan teaches, a secondary cell configured with a physical uplink control channel (PUCCH) ... transmitting an uplink control channel signal via the PUCCH [¶0129-0133, a secondary cell (Scell) is configured with PUCCH and HARQ-ACK/CSI information (i.e., uplink control channel signal) are carried/transmitted via the PUCCH].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the secondary cell and the uplink control channel in the method of Deenoo to be “configured with a physical uplink control channel (PUCCH)” and transmitted “via the PUCCH”, as taught by Dinan, because it would provide the system of Deenoo with the enhanced capability of offloading high PUCCH load on a primary cell due to the number of carrier aggregations [¶0129 of Dinan].
Further, Deenoo in view of Dinan does not explicitly teach (see, emphasis), transmitting ... using a spatial filter associated with reception of the candidate beam RS, a signal.
However, Islam teaches, transmitting ... using a spatial filter associated with reception of the candidate beam RS, a signal [FIGS. 5A-5F; ¶0086-0087, transmitting, using the same beam (e.g., beam 525) (i.e., spatial filter; note that transmitting a signal using the same beam is considered as transmitting the signal using the same beam characteristics (i.e., spatial filter)) as that used for receiving one (beam 525) of candidate beam RSs 521, 523, 525 and 527].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spatial filter in the system of Deenoo in view of Dinan to be associated with reception of the candidate beam RS, as taught by Islam, because it would provide the system of Deenoo in view of Dinan with the enhanced capability of effectively training a user equipment new candidate beam for beam failure recovery [FIGS. 5A-5F; ¶0008 of Islam]

Regarding claim 11, Deenoo in view of Dinan and Islam teaches, all the limitations of claim 8 as set forth above, and Deenoo further teaches, transmitting, via an uplink control channel resource of a primary cell different from the secondary cell, a BFR request associated with the BFR [FIGS. 7-9; ¶0229-0236 and 0251, (the WTRU) transmits, via PUCCH/uplink control channel of a SpCell 708/808/903 (i.e., primary cell) different from the Scell (i.e., secondary cell), messages 718/818/912 (i.e., BFR request) associated with the BFR].  

Regarding claim 13, Deenoo in view of Dinan and Islam teaches, all the limitations of claim 8 as set forth above, and Deenoo further teaches,   
determining, based on receiving the response, that the BFR for the secondary cell is complete [FIGS. 7-9; ¶0229-0236 and 0251-0252, determining, based on receiving the Scell beam failure indication response 720/820/914 (i.e., response), that the beam failure recovery for the SCell is successful]; 
determining a second beam failure associated with the secondary cell [FIGS. 6-9; ¶0222-0228, determining a beam failure detection 616 on a given Scell; note that the state machine of FIG. 6 shows that there could occur a recursive action for beam failure detection 616 (i.e., second beam failure) even after one round of beam failure recovery is performed by determining that the recovery is successful 614 and entering a state of “no beam failure” 606]; and 
determining, after the second beam failure [FIGS. 6-9; ¶0222-0228, after the beam failure detection 616 (at a second round); note that the state machine of FIG. 6 shows that there could occur a recursive action for beam failure detection 616 (i.e., second beam failure) even after one round of beam failure recovery is performed by determining that the recovery is successful 614 and entering a state of “no beam failure” 606] and based on a determination that one or more configuration parameters do not indicate one or more candidate beam RSs for BFR associated with the secondary cell [FIG. 9; ¶0253, based on determining that (the WTRU) is not configured with dedicated BFR resource (i.e., one or more candidate beam RS; note that WTRU-specific beams are configured for a BWP using physical resources of the concerned BWP (further see, ¶0147), which can thus be considered as the current active BWP (i.e., configuration parameter) does not indicate one or more candidate beams for BFR) in current active BWP (i.e., configuration parameters) for Scell; further note that the above-mentioned actions of FIG. 9 are performed after a beam failure detection, in which such beam failure detection can be a second beam failure detection 616 as discussed above], a default set of candidate beam RSs of the secondary cell [¶0253, (the WTRU) switches/determines its active BWP to a default BWP of the Scell; note that since WTRU-specific beams are configured for a BWP using physical resources of the concerned BWP (further see, ¶0147), switching to the default BWP can be considered as determining candidate beams configured in the default BWP)].

Regarding claim 19, claim 19 is rejected at least based on a similar rational applied to claim 6.

Regarding claim 23, Deenoo in view of Dinan and Islam teaches all the limitations of claim 8 as set forth above, and Deenoo further teaches, wherein the receiving the response completes the BFR for the secondary cell [FIGS. 7-9; ¶0229-0235 and 0251, note that the receiving the response is a part of signals for the BFR and thus can be used to complete the BFR].

Regarding claim 25, Deenoo in view of Dinan and Islam teaches all the limitations of claim 8 as set forth above, and Deenoo further teaches, determining, based on a reception time of the response, a transmission time of the uplink control channel signal [FIGS. 7-9; ¶0229-0235 and 0251, (the WTRU) receives Scell beam failure indication response 720/820/914 (i.e., response) and sends a random access preamble (i.e., uplink control channel signal) based on the response; thus, it is implied that a transmission time of the random access preamble is dependent on a reception time of the response].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al (US Publication No. 2020/0374960) in view of Dinan et al (US Publication No. 2016/0270112) and further in view of Islam et al (US Publication No. 2018/0138962) and further in view of “3GPP TSG RAN WG1 Meeting #94bis, Chengdu, China, October 8th-12th, 2018 (R1-1810480) (hereinafter, “3GPP1”). Note that 3GPP1 was cited by Applicant in the IDS received on 06/23/2020.

Regarding claim 9, although Deenoo in view of Dinan and Islam teaches, all the limitations of claim 8 and particularly, Deenoo in view of Dinan teaches, “receiving a response to the uplink signal” and “the transmitting the uplink control channel signal via the PUCCH” as set forth above in claim 8, and Deenoo teaches, the response lacks an indication of a spatial relation for transmissions of the uplink signal [FIGS. 7-9; ¶0229-0235 and 0251, note that the Scell beam failure indication response 720/820/914 (i.e., response) to the Scell beam failure indication 718/818/912 (i.e., uplink signal) does not include/lacks an spatial relation for transmission of the random access preamble], Deenoo in view of Dinan and Islam does not explicitly teach (see, emphasis), transmitting, after a quantity of symbols after the receiving the response, the uplink signal. 
However, the features, “transmitting, after a quantity of symbols following the first symbol the signal via the uplink control channel” are well known/established in the telecommunication art as recited in 3GPP standard, i.e., 3GPP1.
In particular, 3GPP1 teaches, 
transmitting, after a quantity of symbols following the first symbol, the signal via the uplink control channel [see, section 2, pages 1-2, transmitting, after K symbols following a symbol where BFR response is received (i.e., first symbol), PUCCH transmissions].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide well-established standard of providing the features the above-mentioned features, as taught by 3GPP1 in the system of Deenoo in view of Dinan and Islam, so that it would provide interoperability and compatibility between telecommunication equipment vendors and service providers, thereby providing users with easier and faster seamless transition regardless where the users are located in the country/world.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al (US Publication No. 2020/0374960) in view of Dinan et al (US Publication No. 2016/0270112) and further in view of Islam et al (US Publication No. 2018/0138962) and further in view of Kang et al (US Publication No. 2020/0177266). Note that Kang claims priority of US Provisional Application No. 62/720,938 filed on 08/22/2018, thus Kang is qualified as a prior art under 102(a)(2) for the instant application with the effective filing date 02/08/2019.

Regarding claim 10, although Deenoo in view of Dinan and Islam teaches, all the limitations of claim 8 as set forth above, Deenoo in view of Dinan and Islam does not explicitly teach (see, emphasis), before determining the beam failure, receiving at least one indication of a spatial relation for the uplink control channel  
	However, Kang teaches, before the beam failure, receiving at least one indication of a spatial relation for an uplink control channel [¶0336 and 367, spatial relation information for PUCCH is configured and indicated in RRC layer before the beam failure] (US Prov. App. 62/720,938; page 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Deenoo in view of Dinan so that before the beam failure taught by Deenoo in view of Dinan, at least one indication of a spatial relation for an uplink control channel is received, as taught by Kang, because it would provide the system with the enhanced capability of performing efficiently an uplink transmission [¶0028 of Kang] (US Prov. App. 62/657,399; page 13).
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469